Buck, J.
(After stating the facts.) We are of the opinion that the court erred in granting the order which, in effect, remolded the decree rendered in the original action brought by J. J. Dennard, wherein H. B. Lewis intervened and became a party defendant. In his intervention he made allegations appropriate to a petition for specific performance, and among other prayers there was one for specific performance, and the jury returned a verdict sustaining his contentions made in the intervention; and thereupon a decree was taken. If that decree was not authorized by the verdict, or if it imposed conditions which the verdict did not authorize the judge to write into the decree, the defendant should have excepted to the decree in time upon that ground. But he did not. The verdict was in his favor, and he stood upon that and upon a decree based upon the verdict. The plaintiff in the original action, J. J. Dennard, was dissatisfied with the verdict and the decree, made a motion for a new trial and sought to have them set aside, excepted to the judgment of *172the lower court refusing him a new trial, and brought the case to this court, where a judgment adverse to him was rendered, by which the judgment of the lower court in favor of H. B. Lewis was affirmed. And it was too late for Lewis’s administrator, after the lapse of time fixed by the decree within which the purchase-price of the land should be paid, to have that decree so remolded as to give him further time. That decree conferred vested rights upon both the plaintiff and the defendant to the proceedings, and neither could set it aside upon petition in the nature of a bill of review, without making a showing which would be necessary to sustain such a petition. Though in response to the motion in this case improper conduct upon the part of the opposite parties is alleged, no fraudulent conduct is made to appear. No conduct of the opposite party, in the slightest tinged with fraud, is shown that occurred subsequently to the decree rendered and which the court undertook to remold. If the making of a deed by J. J. Dennard subsequently to the sale of the lands to H. B. Lewis was fraudulent in its nature, that deed was recorded before the trial of the former case, and knowledge could have been had of its existence by the exercise of proper diligence. Whatever rights J. J. Dennard and H. B. Lewis may have had to the property in dispute and whatever their mutual obligations to the same, they were fixed by the decree rendered in that original suit and were merged in the decree. In the case of Cunningham v. Schley, 68 Ga. 105, it was said: “When a party to a contract seeks to enforce the same by'bill for specific performance, and obtains a decree thereon, the contract is merged into the decree. Such contract and the decree founded upon it will not be set aside at the instance of the party who took it, on the ground that the defendants refuse to fully comply with it, and that on account of insolvency they can not be compelled by execution to do so, as provided in the decree. Especially will such decree stand in the absence of any allegation of fraud, accident, or mistake, or that insolvency had occurred since it was rendered.”
. It follows from what has been said that the court erred in remolding the decree as prayed by the defendant in error, and in enlarging the time in which the administrator of H. B. Lewis had to pay the money as a condition to the vesting of the title to said land in the estate of H. B. Lewis. On the contrary the court should have granted the prayers of the petitioners for a writ of *173possession. The foregoing decision determines the questions made in the cross-bill of exceptions, adversely to. the plaintiff in error therein.

Judgment reversed on the main bill of exceptions, and affirmed on the cross-bill.


All the Justices concur.